United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




HESLIN ROTHENBERG FARLEY & MESITI P.C.
5 COLUMBIA CIRCLE
ALBANY NY 12203
		                                           :                  
In re application of		: DECISION ON PETITION 
   	BOSTICK, JAMES E. et al.	                                : UNDER 37 CFR § 1.181   			                                           :
Application No. 15/335,480			  
Filed:  10/27/2016					  
For:  	INTELLIGENT PACKAGE DELIVERY


This letter is responsive to the petition filed on December 1, 2020 under 37 CFR 1.181 requesting withdrawal of the non-final Office action mailed on October 1, 2020.

The petition is DISMISSED.


BACKGROUND

On December 10, 2019, a final Office action was mailed which included rejecting claims 1, 6-8, 10, 15, 17, 20, 21 and 24 as being anticipated by Ellison et al. (US20160071056). Claims 9 and 16 were rejected as being obvious over Ellison in view of Ananthanarayanan et al. (US10152685). Claims 13, 18 and 19 were rejected as being obvious over Ellison in view of Spiegel (US20060136237). Claims 14 and 22 were rejected as being obvious over Ellison in view of Spiegel and further in view of Bar-Zeev et al. (US9786187). Claim 25 was rejected as being obvious over Ellison in view of Bar-Zeev and further in view of Bailey et al. (US20160335568). Claim 27 was rejected as being obvious over Ellison in view of Bar-Zeev. Claim 26 was rejected as being obvious over Ellison in view of Bar-Zeev and further in view of Spiegel.
On April 10, 2020, Applicant filed a Request for Continued Examination (RCE) which included amendments to the claims. Claims 1-19, 21-23 and 25-27 were canceled, Claims 20 and 24 were amended, and new Claims 28-33 were introduced.
On October 1, 2020, the examiner issued a non-final Office action. Claims 24, 28 and 29 were rejected as being anticipated by Ellison. Claim 20 was rejected as being obvious over Ellison in view of Bar-Zeev et al., and further in view of Bailey. Claim 30 was rejected as being obvious over Ellison in view of Goddard et al. (US20150292894). Claims 31-33 were rejected as being obvious over Ellison in view of Goddard and further in view of Ananthanarayanan et al.
On October 23, 2020 an interview summary was mailed.
On December 1, 2020, applicant filed the instant petition.
On December 7, 2020, applicant filed an amendment to the claims.


RELEVANT RULES, STATUTES AND GUIDELINES

Relevant portions of the patent rules recite the following:

37 CFR 41.31(a)(1) states:

(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 

37 CFR 1.181(a)(1) states: 

(a) Petition may be taken to the Director: (1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


DISCUSSION AND ANALYSIS

Applicant requests in the petition to vacate the non-final Office action of October 1, 2020, at least for the reasons that:
(A) the examiner has not “answered the substance of” applicant’s traversal regarding paragraph [0077] of Ellison
(B) the examiner has not “answered the substance of” applicant’s traversal asserting that the examiner has genericized claim elements
(C) the examiner has failed to practice compact prosecution
(D) the examiner has not presented a clear explanation of all actions taken
(E) the examiner has presented a new grounds of rejection for the first time in prosecution history at the October 22, 2020 and October 23, 2020 Interview Summary



The substance of the applicant’s arguments set forth in the petition pertain to the interpretation of the Ellison reference, specifically the third sentence of paragraph [0077] of Ellison. 

In the petition, applicant argues that:
“In order to “answered the substance” of applicant’s traversal the Examiner would have had to provide an explanation (a) as to why the Examiner’s interpretation is not incongruous in view of the last two sentences of Ellison [0077] and an explanation as to why the Examiner’s interpretation is not foreclosed by the last sentence of [0077] referring to “the merchant”.”
“Instead of taking action to “answer the substantive of” of applicant’s traversal, the Examiner proceeded in a manner as if the applicant did not present the applicant’s traversal on the basis of the context of [0077]. See Examiner’s Reply, October 1, 2020 Non-Final action, pp. 24-28”.
	
With respect to applicant’s assertion that the non-final Office action should be withdrawn because the prior art references applied do not qualify as prior art under 35 U.S.C. 102 and 35 U.S.C. 103 based on how the references where interpreted, it is clear that Applicant’s arguments will not support the requested relief, because the relief requested is simply not the type of relief that can be obtained by petition.

Applying the plain language of 37 CFR 1.181(a)(1), it is clear that petitioners’ arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issue presented by petitioners are clearly directed to the propriety of the 35 U.S.C. 102 and 103 rejections of claims 20, 24 and 28-33. The question of whether the interpretation of the applied references qualifies as prior art under 35 U.S.C. 102 and 103 is clearly an appealable issue.

With respect to claim 20, the applicant acknowledges on page 8 of the petition, that in the reply section of the examiner’s non-final action at p. 3-23, the examiner referenced the highlighted elements “wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence” in four instances, at pp. 11-16, at pp. 16-17, at pp. 17-19 and at pp. 19-23. Acknowledgement is made of Tables A and B which shows applicant’s arguments as well as the examiner’s response to those arguments.

With regard to the examiner’s rejection of the claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is 

With respect to (E) above, a review of the Interview Summaries dated October 23, 2020 (Interview held on October 22, 2020) indicated that the examiner and applicant discussed features of the claims including the geofence limitation and the common cluster limitation. The discussion focused on whether the prior art Ellison taught the claim features.

As noted above, the question of whether the interpretation of the applied references qualifies as prior art under 35 U.S.C. 102 and 103 is clearly an appealable issue and will not be answered by the instant petition decision. 


CONCLUSION

For the foregoing reasons, the application has been returned to the art unit 3628 to consider the response filed on December 7, 2020 from applicant.

Any inquiry surrounding this decision should be directed to Quality Assurance Specialist Marc Jimenez at (571) 272-4530.

In view of the above, the petition is DISMISSED.


/TARIQ R HAFIZ/____________________________
Tariq Hafiz, Director
Patent Technology Center 3600
(571)-272-6729